Per Curiam.
We agree with the vice-chancellor except as to the views expressed by him with reference to the porch as a violation of the restrictions. We think it unnecessary to express an opinion upon his reasoning in that regard, since the other buildings on the tract have porches as wide as or wider than the defendant’s, and no objection is shown to have been made thereto. This fact establishes either a contemporary construction by the parties concerned adverse to the complainant’s contention or an abandonment of the restriction in that respect. Upon either view, the complainant is not entitled to an injunction. The decree is affirmed, with costs.
For affirmance — The Ci-iiee-Justice, Garrison, Swayze, Trenchard, Bergen, Minturn, Kalisch, Bogert, Vreden-BURGIí, CONGDON, TREAOY--11.
For reversal — Uone.